Exhibit 10.2

EXHIBIT C

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY, dated as of June 1, 2012 (this “Guaranty”), made by each of
the undersigned direct and indirect Subsidiaries of the Company (as defined
below) (together with any other entities that may become a party hereto as
provided herein, individually and collectively, the “Guarantors”, and together
with the Company, the “Debtors”), in favor of the Holders (including such
Holders’ successors, transferees and assigns, the “Holders”) signatory to the
Exchange Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Exchange Agreement (“Exchange Agreement”)
dated on or about the date hereof by and between Fibrocell Science, Inc., a
Delaware corporation (the “Company”), and the Holders, the Company has agreed to
issue to the Holders, and the Holders have agreed to accept from the Company in
exchange for its 12.5% Promissory Notes, the Company’s 12.5% Convertible Notes
(the “Notes”), subject to the terms and conditions set forth therein;

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company, and
as a condition to the transactions contemplated by the Exchange Agreement, and
in order to induce the Holders to enter into and consummate the transactions
contemplated by the Exchange Agreement (including without limitation exchanging
for the Notes), the Company has agreed that the Guarantors would guaranty the
Company’s obligations under the Notes, Exchange Agreement and other Transaction
Documents in accordance with the terms set forth in this Guaranty, the Notes,
the Exchange Agreement and other Transaction Documents; and

WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Notes;

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
enter into the Exchange Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Holders as follows:

1. Definitions. Unless otherwise defined herein, initially capitalized terms
defined in the Exchange Agreement and used herein shall have the meanings given
to them in the Exchange Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty, and Section and Schedule references are to this Guaranty unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:

“Guaranty” means this Subsidiary Guaranty, as the same may be amended,
supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Holders in enforcing any of such Obligations and/or this Guaranty,
all of the liabilities and obligations (primary, secondary, direct, contingent,
sole, joint or several) due or to become due, or that are now or may be
hereafter contracted or acquired, or owing, of any Debtor to the Holders,
including without limitation all obligations under the Exchange Agreement, the
Notes, the Warrants, this Guaranty and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from any of the
Holders as a preference, fraudulent transfer or otherwise, as such obligations
may be amended, supplemented, converted, extended or modified from time to time.
Without limiting the generality of the foregoing, the term “Obligations” shall
include without limitation: (i) principal of, and interest on, the Notes and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtors from time to time under or in
connection with the Exchange Agreement, the Notes, the Warrants, this Guaranty
and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith; and (iii) all amounts (including
but not limited to post-petition interest) in respect of the foregoing that
would be payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

2. Guaranty.

(a) Guaranty.

(i) The Guarantors hereby, jointly and severally, absolutely, unconditionally
and irrevocably, guaranty to the Holders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantors’ liability under
this Guaranty shall be unlimited, open and continuous for so long as this
Guaranty remains in force.

(ii) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution set forth in Section 2(b)).

(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guaranty contained in this Section 2 or affecting the rights and
remedies of the Holders hereunder.

 

2



--------------------------------------------------------------------------------

(iv) The guaranty contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guaranty contained in this Section 2 shall have been satisfied by payment in
full.

(v) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Holders from the Company,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full.

(vi) Notwithstanding anything to the contrary in this Guaranty, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company’s Common
Stock), the Guarantors shall only be liable for making the Holders whole on a
monetary basis for the Company’s failure to perform such Obligations in
accordance with the Transaction Documents.

(b) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Holders, and each Guarantor shall remain liable to the
Holders for the full amount guaranteed by such Guarantor hereunder.

(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Holders, no
Guarantor shall be entitled to be subrogated to any of the rights of the Holders
against the Company or any other Guarantor or any collateral security or
guaranty or right of offset held by the Holders for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Holders by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations have not been paid in full, such amount
shall be held by such Guarantor in trust for the Holders, segregated from other
funds of such Guarantor, and shall, promptly following receipt by such
Guarantor, be turned over to the Holders in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Holders, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Holders may determine.

 

3



--------------------------------------------------------------------------------

(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Holders
may be rescinded by the Holders and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Holders, and the Exchange Agreement, the Notes and the other Transaction
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Holders may deem advisable from time to time, and any collateral security,
guaranty or right of offset at any time held by the Holders for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released.

(e) Guaranty Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Holders upon the guaranty contained in
this Section 2 or acceptance of the guaranty contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and the Holders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section 2. Each
Guarantor waives, to the fullest extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guaranty contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guaranty of payment of the Obligations without regard to (a) the validity or
enforceability of the Exchange Agreement, the Notes or any other Transaction
Document, any of the Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from time to
time held by the Holders, (b) any defense, set-off or counterclaim (other than a
defense of payment and performance in full of the Obligations) which may at any
time be available to or be asserted by the Company or any other Person against
the Holders, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guaranty contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Holders may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as they may have against
the Company, any other Guarantor or any other Person or against any collateral
security or guaranty for the Obligations or any right of offset with respect
thereto, and any failure by the Holders to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Company, any other
Guarantor or any other Person or to realize upon any such collateral security or
guaranty or to exercise any such right of offset, or any release of the Company,
any other Guarantor or any other Person or any such collateral security,
guaranty or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Holders against
any Guarantor. For the purposes hereof, “demand” shall include without
limitation the commencement and continuance of any legal proceedings.

 

4



--------------------------------------------------------------------------------

(f) Reinstatement. The guaranty contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Holders upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Holders without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Exchange Agreement.

3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to the Holders as of the date hereof:

(a) Organization and Qualification. The Guarantor is an entity, duly organized,
validly existing and in good standing under the laws of the applicable
jurisdiction set forth on Schedule 1, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Guarantor has no subsidiaries other than those identified as such
on the Disclosure Schedules to the Exchange Agreement. The Guarantor is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of this Guaranty in any material respect, (y) have a material adverse
effect on the results of operations, assets, prospects, or financial condition
of the Guarantor, or (z) adversely impair in any material respect the
Guarantor’s ability to perform fully on a timely basis its obligations under
this Guaranty (a “Material Adverse Effect”).

(b) Authorization; Enforcement. The Guarantor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Guaranty by the Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Guarantor. This Guaranty has been duly executed and
delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms.

 

5



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its certificate of incorporation or (ii) conflict with, constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Guarantor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Guarantor is subject (including
federal and state securities laws and regulations), or by which any material
property or asset of the Guarantor is bound or affected, except in the case of
each of clauses (ii) and (iii) such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.
The business of the Guarantor is not being conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, do not have a Material Adverse Effect.

(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guaranty.

(e) Exchange Agreement. The representations and warranties of the Company set
forth in the Exchange Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to the Exchange Agreement,
and the Holders shall be entitled to rely on each of them as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Company’s knowledge shall, for the purposes of this Section 3,
be deemed to be a reference to such Guarantor’s knowledge.

(f) Company’s Request. This Guaranty is executed at the Company’s request and
not at the request of the Holders.

(g) Obtaining Company Information. The Guarantor has established adequate means
of obtaining from the Company on a continuing basis information regarding the
Company’s financial condition.

4. Covenants.

(a) Actions. Each Guarantor covenants and agrees with the Holders that, from and
after the date of this Guaranty until the Obligations shall have been paid in
full, such Guarantor shall take, and/or shall refrain from taking, as the case
may be, each commercially reasonable action that is necessary to be taken or not
taken, as the case may be, so that no Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor.

(b) Insurance. So long as any Notes remain outstanding, each Guarantor shall
have in full force and effect (a) insurance reasonably believed by such
Guarantor to be adequate on all assets and activities, covering property damage
and loss of income by fire or other casualty, and (b) insurance reasonably
believed to be adequate protection against all liabilities, claims and risks
against which it is customary for companies similarly situated as such Guarantor
to insure.

 

6



--------------------------------------------------------------------------------

(c) Compliance with Laws. So long as any Notes remain outstanding, each
Guarantor will use reasonable efforts to comply with all applicable laws, rules,
regulations, orders and decrees of all governmental authorities, except to the
extent non-compliance (in one instance or in the aggregate) would not have a
Material Adverse Effect.

(d) Corporate Existence; Merger and Consolidation. So long as any Notes remain
outstanding, each Guarantor shall maintain its corporate existence. Each
Guarantor shall not consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person, except to the same
extent that the Company is so permitted, and in accordance with the same
provisions applicable to the Company, in the Exchange Agreement or the Notes
(with the assumption of obligations applying to the assumption of the
obligations under this Guaranty).

(e) Taxes. Each Guarantor shall pay, and shall cause each of its subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to such Guarantor or the Holders.

(f) Stay, Extension and Usury Laws. Each Guarantor covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Guaranty; and each
Guarantor (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay or impede the execution of any right herein
granted to the Holders, but shall suffer and permit the execution of every such
right as though no such law has been enacted.

(g) Negative Covenants. So long as any of the Obligations are outstanding,
unless Holders holding at least a majority-in-interest of the aggregate
principal amount of the then outstanding Notes shall otherwise consent in
writing, each Guarantor will not directly or indirectly on or after the date of
this Guaranty:

i. other than Permitted Indebtedness (as defined in the Notes), enter into,
create, incur, assume or suffer to exist any indebtedness for borrowed money of
any kind, including but not limited to, a guaranty, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;

ii. other than Permitted Liens (as defined in the Notes), enter into, create,
incur, assume or suffer to exist any liens of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

iii. amend its certificate of incorporation, bylaws or other charter documents
so as to adversely affect any rights of the Holders hereunder;

 

7



--------------------------------------------------------------------------------

iv. repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

v. repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness, other than regularly scheduled principal and interest payments as
such terms are in effect as of the date hereof (subject to clause (vi) below);

vi. repay, repurchase or offer to repay, repurchase or otherwise acquire any
indebtedness to any current or former employees, officers or directors of such
Guarantor or Company or such current or former employees’, officers’ or
directors’ affiliates, including without limitation any loans from or management
fees payable to any of the foregoing;

vii. pay cash dividends or distributions on any equity securities of such
Guarantor;

viii. enter into any transaction with any Affiliate of such Guarantor, unless
such transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

ix. enter into any agreement with respect to any of the foregoing;

provided, however, that no Guarantor shall be prohibited from undertaking any of
the actions described above that the Company is permitted to undertake pursuant
to the terms of the Exchange Agreement, Notes and any and all other agreements
or other documents entered into in connection with the financings contemplated
by the Exchange Agreement.

5. Miscellaneous.

(a) Amendments in Writing. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except in writing by
Holders holding a majority-in-interest of the principal amount of Notes then
outstanding.

(b) Notices. All notices, requests and demands to or upon the Holders or any
Guarantor hereunder shall be effected in the manner provided for in the Exchange
Agreement, provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

(c) No Waiver by Course of Conduct; Cumulative Remedies. The Holders shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Holders any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Holders of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Holders would otherwise have on any future occasion.
The rights and remedies provided herein are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

8



--------------------------------------------------------------------------------

(d) Enforcement Expenses; Indemnification.

(i) Each Guarantor agrees to pay, or reimburse the Holders for, all costs and
expenses incurred in collecting against such Guarantor under the guaranty
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guaranty and the other Transaction Documents to which such Guarantor is a
party, including without limitation the reasonable fees and disbursements of
counsel to the Holders.

(ii) Each Guarantor agrees to pay, and to save the Holders harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable in connection with any of the transactions contemplated by this
Guaranty.

(iii) Each Guarantor agrees to pay, and to save the Holders harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Company would be required to
do so pursuant to the Exchange Agreement.

(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Exchange Agreement, the Notes and the
other Transaction Documents.

(e) Successor and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Holders and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guaranty
without the prior written consent of the Holders.

(f) Set-Off. Each Guarantor hereby irrevocably authorizes the Holders at any
time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Holders to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Holders may elect, against and on
account of the obligations and liabilities of such Guarantor to the Holders
hereunder and claims of every nature and description of the Holders against such
Guarantor, in any currency, whether arising hereunder, under the Exchange
Agreement, any other Transaction Document or otherwise, as the Holders may
elect, whether or not the Holders have made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. The
Holders shall notify such Guarantor promptly of any such set-off and the
application made by the Holders of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Holders under this Section are in addition to
other rights and remedies (including without limitation other rights of set-off)
which the Holders may have.

 

9



--------------------------------------------------------------------------------

(g) Counterparts. This Guaranty may be executed by one or more of the parties to
this Guaranty on any number of separate counterparts (including by fax or PDF),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

(h) Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

(j) Integration. This Guaranty and the other Transaction Documents represent the
agreement of the Guarantors and the Holders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Holders relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Transaction Documents.

(k) Governing Law. This Guaranty shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York without regard
to any principles of conflicts of laws.

(l) Submission to Jurisdictional; Waiver. Each Guarantor hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Guaranty and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
located in New York County, New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

10



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Schedule 1 below or at such other address of which the
Holders shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(m) Acknowledgements. Each Guarantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Transaction Documents to which it is a party;

(ii) the Holders have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guaranty or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Holders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Holders.

(n) Release of Guarantors. Subject to Section 2, each Guarantor will be released
from all liability hereunder concurrently with the repayment in full of all
amounts owed under the Notes.

(o) Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE HOLDERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY AND FOR ANY
COUNTERCLAIM THEREIN.

*****************

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

FIBROCELL TECHNOLOGIES, INC., a Delaware corporation

By:                                             

Name:

Title:

 

12



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 1

Guarantors

The following are the names, notice addresses, jurisdiction of organization and
percentage ownership of each Guarantor.

 

NAME

  

ADDRESS FOR NOTICE

   JURISDICTION
OF
INCORPORATION      PERCENTAGE OWNED
BY COMPANY  

Fibrocell Technologies, Inc.

   405 Eagleview Boulevard Exton, Pennsylvania 19341      Delaware         100
% 

 

13